DETAILED ACTION
	This action is in response to the initial filing filed on April 1, 2022.  Claims 1-20 have been examined and are currently pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.







Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lewis US Publication 20120270509 A1.
Claims 1, 8, and 14:
	As per claims 1, 8, and 14, Lewis teaches a system, control server, and method comprising:
a plurality of display devices (paragraphs 0005 and 0009 “QR Codes are also being used to uniquely identify individual televisions so that each television in a facility such as a hotel or motel can be distinguished by its QR Code from all other televisions in the facility.” and “The receiver 16, for example, may be a television.”); 

a plurality of media devices (paragraphs 0005 and 0009 “QR Codes are also being used to uniquely identify individual televisions so that each television in a facility such as a hotel or motel can be distinguished by its QR Code from all other televisions in the facility.” and “The receiver 16, for example, may be a television.”);

and one or more computing processors (paragraphs 0009 and 0017 “As shown in FIG. 1, a mobile device 10, such as a smartphone or other wireless device, is capable of executing applications, and includes camera 12 that can read a code 14, such as a QR code, on a receiver 16.”); 

wherein, by executing a plurality of software instructions loaded from a storage device, the one or more computing processors are configured to (paragraphs 0009 and 0017 “As shown in FIG. 1, a mobile device 10, such as a smartphone or other wireless device, is capable of executing applications, and includes camera 12 that can read a code 14, such as a QR code, on a receiver 16.”):

cause a QR code to be displayed on a display device of the plurality of display devices, the QR code encoding therein a uniform resource locator (URL) including an address portion being an application store website at which a software application for use at the hospitality establishment can be downloaded by the mobile device, an application identifier parameter specifying an application identifier for uniquely identifying the software application from a plurality of other software applications provided by the application store website, and a connect code parameter specifying a connect code for uniquely identifying a media device with which the mobile device is to be associated from the plurality of media devices at the hospitality establishment (paragraphs 0003, 0005, 0009 “Also, QR (Quick Response) Codes are now in use. A QR Code is a specific matrix barcode (or two-dimensional code), readable by dedicated QR Code readers and mobile devices, such as cell phones, with cameras. A QR Code typically consists of black modules arranged in a square pattern on a white background. The information encoded can be text, a URL, or other data.” and “The receiver 16, for example, may be a television. The code 14 includes an address uniquely identifying the receiver 16 and is displayed such as on the chassis of the receiver 16, or on an initial screen of the receiver 16 at turn on in the case where the receiver 16 is a television, or in a transmission from the receiver 16, or etc.); 
receive the connect code from the mobile device, wherein, when a camera of the mobile device scans the QR code prior to installation of the software application, the mobile device is directed to the uniform resource locator (URL) to obtain the software application and the application store website ignores the connect code parameter (paragraphs 0003 and 0012 “As shown in FIG. 2, when the user selects the application 30, the user starts the bonding process by invoking the camera at 32 so as to acquire an image at 34 of the code 14 from the receiver 16. The application 30 then determines at 36 whether the mobile device 10 has the remote control application 18. If the cell phone 10 does not already have the remote control application 18 among its stored and executable applications, the application 30 at 38 acquires the remote control application 18, such as by connecting to the Internet and downloading the remote control application 18 to the mobile device 10.”); 

and, when the camera of the mobile device scans the QR code after installation of the software application, the software application prevents redirecting the mobile device to the application store website and instead attempts authentication by sending the connect code to the one or more computing processors (paragraph 0013 “After the application 30 at 38 acquires the remote control application 18, or if the mobile device 10 already has the remote control application 18 as determined at 36, the application 30 at 40 bonds the mobile device 10 to the receiver 16 so that only the receiver 16 and no other receiver responds to remote control signals from the mobile device 10”); 





determine the media device with which the mobile device is to be associated according to the connect code received from the mobile device (paragraphs 0013-0014 “After the application 30 at 38 acquires the remote control application 18, or if the mobile device 10 already has the remote control application 18 as determined at 36, the application 30 at 40 bonds the mobile device 10 to the receiver 16 so that only the receiver 16 and no other receiver responds to remote control signals from the mobile device 10.” and “Thus, at 40, the application 20 decodes the code 14 in order to determine the address of the receiver 16, and modifies the remote control application 18, which it acquired at 38 or which it determined at 36 to be already resident on the mobile device 10, so that all future remote control communications from the mobile device 10 to the receiver 16 includes the address of the receiver 16.”); 

and enable remote control functionality between the mobile device and the media device, whereby the mobile device can thereafter remotely initiate one or more functions of the media device (paragraphs 0002 and 0010 “Application programs (referred to below more simply as application(s)) for cell phones such as smartphones are now available that allow users to use their cell phones as remote controls for remotely controlling televisions, personal computers, and other devices. A cell phone configured as a remote control by such an application can be used to change channels, adjust volume, transfer data such as video from the cell phone to the television or from the television to the cell phone, to remotely program a DVR, to remotely control selected software on a PC, to remotely shutdown a PC, etc. In one form, these applications permit the display of the cell phone to emulate the buttons of a more conventional remote control.” and “The mobile device 10 includes one of the existing remote control applications 18, such as a remote control television application, allowing the mobile device 10 to remotely control the receiver 16. Accordingly, the mobile device 10 transmits signals that remotely control the receiver 16 in the same or similar fashion as existing remote controls control televisions.”).

Claims 2, 9 and 15:
As per claims 2, 9, and 15, Lewis teaches the system, server, and method of claims 1, 8, and 14 as described above and further teaches wherein the display device on which the QR code is displayed is located within a particular guest room of the hospitality establishment and the connect code is unique to the particular guest room (paragraphs 0005 and 0009).

Claims 3, 10, and 16:
As per claims 3, 10, and 16, Lewis teaches the system, server, method of claims 1, 8, and 14 as described above and further teaches wherein the display device on which the QR code is displayed is coupled to the media device with which the mobile device is to be associated and the connect code is unique to the media device (paragraphs 0005 and 0014-0015).

Claims 4, 11, and 17:
As per claims 4, 11, and 17, Lewis teaches the system, server, and method of claim 1, 8, and 14 as described above and further teaches wherein the one or more computing processors are within a control server coupled to the media devices via a first local area network installed at the hospitality establishment (paragraphs 0005 and 0010).

Claims 5, 12, and 18:
	As per claims 5, 12, and 18, Lewis teaches the system, server, and method of claims 4, 11, and 17 as described above and further teaches wherein the control server is further coupled to the mobile device via a second local area network installed at the hospitality establishment (paragraphs 0005 and 0010).

Claims 6 and 19:
As per claims 6 and 19, Lewis teaches the system and method of claims 1 and 14 as described above and further teaches wherein the one or more computing processors are within a set-top box coupled to the display device (paragraph 0009).

Claims 7, 13, and 20:
As per claims 7, 13, and 20, Lewis teaches the system, server, and method of claims 1, 8, and 14 as described above and further teaches wherein the media device with which the mobile device is to be associated is integrated within the display device on which the QR code is displayed (paragraphs 0009 and 0011).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Singhal US Publication 20140282924 A1 Application Connection for Devices in a Network
Singhal discloses “a method for application connection comprises discovering information for communicating with a first electronic device. The first electronic device includes an application launched thereon. A symbolic code representing the discovered information is generated. The symbolic code is displayed on a display device. The symbolic code is used to gain access to the first electronic device via a second electronic device. The application is connected via the second electronic device.” (abstract)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L HAMILTON whose telephone number is (571)270-1837. The examiner can normally be reached Monday-Thursday 9:30-5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571)270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW L HAMILTON/Primary Examiner, Art Unit 3682